Order, Supreme Court, Bronx County (Howard Silver, J.), entered January 17, 1997, which granted defendants-appellants’ motion to dismiss the complaint for failure to comply with prior orders directing a further bill of particulars and further expert disclosure “only to the extent of precluding plaintiff” unless she serves a further bill of particulars and further expert disclosure in compliance with the prior orders within 30 days of the co-defendants’ depositions, unanimously affirmed, without costs.
The order on appeal appropriately balances defendants’ disclosure demands and plaintiff’s prompt and good faith ef*26forts to comply with prior orders. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.